Citation Nr: 0316209	
Decision Date: 07/17/03    Archive Date: 07/22/03	

DOCKET NO.  96-45 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
September 1968.  He had service in Vietnam from November 1967 
to November 1968, with principal duty as QM storage 
specialist with the 569th Supply Company from November 1967 
to April 1968, and as a stock control and accounting 
specialist with the 384th QM Detachment from May to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied service connection 
for PTSD.  


FINDINGS OF FACT

The veteran has PTSD as a consequence of traumatic events he 
experienced while serving in Vietnam.


CONCLUSIONS OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The claim of entitlement to service connection for PTSD may 
be adjudicated on the merits because the VA has sufficiently 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with the Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence  that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed in August 2002 of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, told which party was responsible for 
obtaining the evidence, provided ample opportunity to submit 
such evidence, and VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi , 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Analysis

The veteran has consistently given a history of exposure to 
combat activity while assigned to convoy duty during the 
January 1968 TET Offensive. 
The United States Armed Services Center for Research of Unit 
Records (USASCRUR) has confirmed that the unit to which the 
veteran was assigned, the 569th Supply Company, was located 
in the Saigon area in late January and early February 1968. 
USASCRUR further has related that considerable combat 
activity occurred in and about Saigon during the Tet 
Offensive at this time. As the veteran's recollections of 
exposure to combat activity are consistent with verified  
traumatic events, the Board concedes that there is a stressor 
such as to support a diagnosis of PTSD. See Pentecost v. 
Principi, 16 Vet.App. 124 (2002). 

The veteran was most recently examined by a VA psychiatrist 
in September 2002. It was the examiner's conclusion that the 
veteran appeared to meet the criteria for a diagnosis of PTSD 
as he had both the traumatic experiences and the current 
symptomatology. It appeared that whatever problems the 
veteran had had as a teenager, possibly an adjustment 
disorder, had been grossly exacerbated by his experiences in 
Vietnam.

In reaching its decision, the Board recognizes that the 
veteran has been unable to provide specific details about his 
traumatic experiences in Vietnam and that other psychiatric 
diagnoses have bee reported. Nevertheless, the Board finds 
that the evidence is in equipoise with regard to the salient 
matters in this case, and that therefore resolution of the 
benefit of the doubt in his favor warrants service connection 
for PTSD. 38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.303, 3.304.



ORDER

Service connection for PTSD is granted.





                       
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:



?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





